DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 March 2021 has been entered.
 
Response to Amendment
In the amendment dated 25 March 2021, the following occurred:
claims 7, 9-10, 15-16, and 18 were cancelled; and
claims 6, 8, 12, 13, 17, 19, and 20 were amended.
Claims 6, 8, 11-14, 17, and 19-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8, 11-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2004/0167804 A1), hereinafter Simpson, in view of in view of Birtwhistle et al. (US 2013/0179186 A1), hereinafter Birtwhistle, further in view of Naganathan et al. (US 9,122,716 B1), hereinafter Naganathan, further in view of Roberts (US 2009/0156991 A1).

Claim 6:
Simpson discloses:
A computer-implemented medical device management method for updating data relating to a plurality of medical devices, said method comprising:
[0108]:  "a cost-effective integration of medical devices 120 or other devices and functionality with the hospital information systems in the first and second central computers 109, 108a is provided."
providing a first database comprising a first plurality of data objects and a second database comprising a second plurality of data objects, wherein the first and second pluralities contain one or more analogues of data objects and the second database is a replica of the first database;
[0107]:  "Typically, the data resident in the first central computer or server 109 is an intersection with the data resident in the second central computer or server 108a." and [0108]:  "a portion or all of the subset located at the database at the first central computer 109 also exists at the second central computer 108a..." 
providing a single synchronization application configured to receive notifications from both the first database and the second database,
As in [0124]-[0126] and discussed further in subsequent paragraphs, both computers/databases use “DatabaseRefreshListener” which is a bidirectional communication channel between the two computers/databases for the purpose of maintaining synchronization, acting as the synchronization application.
notifying the single synchronization application when a data object or set of data objects from the first or second database changes in value, wherein a notification identifies 
[0117]:  "the infusion devices transmit messages containing pump status information on a periodic basis to the hub. Alternatively, the packets can be transmitted based on…event occurrences." wherein the broadest reasonable interpretation of "event occurrence" includes "changes in value". [0118]:  "the pump information is not forwarded unless the data received from the medical device has changed." As disclosed in [0116], the hub subsystem includes one or more hubs for transmitting data (notify) to the first central computer subsystem, which provides the synchronization application as in [0124] and [0125], allowing for the synchronization of both the first and second databases. Additionally, [0126] discloses identifying updated data objects via XML encoded data. [0128] also discloses identifying “the type of data being transferred” which corresponds to the “XXX” of “RefreshXXX.” 
identifying target analogues of the data object or the set of data objects within the one or more destination databases; and replacing the target analogues with changed values of the data object or the set of data objects,
[0108]:  "a fresh new copy of the replicated data is sent to the other central computer, and validated first central computer 109 replaces its local copy with the new copy."; [0132]:  "1) The second central computer checks for the availability of the data" wherein "the data" and "target analogues" are synonymous
wherein the first database is updated by one or more external interfaces via an interface application, and the second database is configured to update and be updated by a plurality of medical devices via a medical device application.
[0106]:  "The second central server 108a also has various interfaces, such as:  an ADT interface, a billing interface, a discrete results interface, a documents results interface, a formulary interface, a pharmacy orders interface, a Point of Care medication management interface and an inventory interface." And [0107]:  "the first central server 109 has software loaded and configured for sending and receiving data to and from multiple hubs 107, multiple digital assistants or user interfaces 118, and with the second central server 108a." where the "hubs" receive data from the medical devices, as on [0116]:  "The hub subsystem preferably includes components such as one or more hubs 107 for receiving data from the medical devices 120..."; [0168]:  "The script can be automatically downloaded from the server 108a or 109 to the digital assistant 118, or to the medical device 120..." Thus, both first and second central computers/servers/databases communicate with interfaces and medical devices.

Simpson does not explicitly further disclose:
a notification identifies an origination database and one or more destination databases; and
identifying target analogues of the data object or the set of data objects within the one or more destination databases based on destination database values and data object type values,
all analogues of data objects or sets of data objects within the second database being identified as target analogues of changed values originating from the first database except when an analogous data object or set of data objects contains data related to usage history of a medical device or data that is part of a code table, and all analogues of data objects or sets of data objects within the first database being identified as target analogues of changed values originating from the second database except when an analogous data object or set of data objects contains data related to drug dosage settings or data that is part of a code table.
	
Birtwhistle discloses:
a notification identifies an origination database and one or more destination databases; and
Figures 11A and 11B; [0010]:  "Each first medical record has a counter value associated thereto." and "Each second medical record has a timestamp associated thereto."; [0051]:  "The first database...can maintain a last timestamp indicative of a last medical record that was most recently received..." and [0053]:  "The second database...can maintain a last counter value indicative of a last medical record that was received..."; [0075]:  "the personal computing device 1110 can provide the last timestamp...to the data server 1130 and the data server 1130 can provide the last counter value...to the personal computing device 1110." and "the data server 1130 can transmit all medical records having a timestamp that is subsequent to" the maintained 1110 can transmit all records having a counter value that are greater" than the maintained last counter value. Wherein the communication of a "counter value" indicates "origination database" being "first database" and "destination database" being "second database". Similarly, the communication of a "timestamp" indicates "origination database" being "second database" and "destination database" being "first database".
identifying target analogues of the data object or the set of data objects within the one or more destination databases based on destination database values and data object type values.
See citations from previous claim limitation. Where "destination database values" simply are indicators of which database is the destination database and "data object type values" are indicators of which data object types to be updated. As for the above excerpts, the communication of a "counter value" indicates "origination database" being "first database" and "destination database" being "second database", and the "updated data objects" being all data with a greater counter value than that of the "last medical record that was received" by the "destination database" i.e. "second database." Similarly, the communication of a "timestamp" indicates "origination database" being "second database" and "destination database" being "first database." Therefore, the maintained "counter value" and "timestamp" serve as "destination database values." Additionally, the "counter value" and "timestamp" for each medical record serve as "data object type values" by distinguishing a synchronized record from an unsynchronized record.

Simpson with "a notification identifies an origination database and one or more destination databases” and “identifying target analogues of the data object or the set of data objects within the one or more destination databases based on destination database values and data object type values” as disclosed by Birtwhistle. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Simpson in order to establish "consistency between the first database 412 and the second database 432." (Birtwhistle:  [0039]) and to solve the issue that one database "may not have knowledge of what medical records were recently added to or modified on the other device." (Birtwhistle:  [0040]) where one of ordinary skill in the art would understand “medical records” to be data and could be any other form of data.

Naganathan discloses: 
all analogues of data objects or sets of data objects within the second database being identified as target analogues of changed values originating from the first database except when an analogous data object or set of data objects contains data related to usage history of a medical device or data that is part of a code table; and all analogues of data objects or sets of data objects within the first database being identified as target analogues of changed values originating from the second database except when an analogous data object or set of data objects contains data related to drug dosage settings or data that is part of a code table
Col. 6, Lines 26-31:  "The upgrade system manager 24 can examine the type of the data and determine whether to provide the update of the upgrade database 22 to the legacy database 20 through an exception path. …some updates to the upgrade database 22 may not be provided to the legacy database 20." and Col. 14, Lines 25-26:  "the upgrade database 120 and the legacy database 104 are synchronized for all data except the given data type..."
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Simpson with “all analogues of data objects or sets of data objects within the second database being identified as target analogues of changed values originating from the first database except when an analogous data object or set of data objects contains data related to usage history of a medical device or data that is part of a code table; and all analogues of data objects or sets of data objects within the first database being identified as target analogues of changed values originating from the second database except when an analogous data object or set of data objects contains data related to drug dosage settings or data that is part of a code table” as disclosed by Naganathan. 
Naganathan specifically discloses not synchronizing "personal updates" while synchronizing "non-personal updates, such as system or administrator level updates" (Col. 6, Lines 31-36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one piece of data for another, such as "personal updates" for "usage history of a medical device or data that is part of a code table" or “drug dosage settings or data that is part of a code table.” The disclosure of Roberts sets forth 
“usage history of a medical device” ([0276]-[0278]:  “The medical device history report 5800 includes a medical device label 5802, date and time information 5804, 5806, trigger information 5808, message information 5810, location information 5812, and drug information 5814.”), 
“drug dosage settings” ([0158]:  “The drug table includes metadata related to a drug identifier, a drug dame, and a drug concentration.” and [0276]-[0278]:  where “drug information” could reasonably include “drug dosage settings”), 
and “data that is part of a code table” ([0153]-[0159]:  “The identity schema 1100 includes a main table 102 including a variety of global parameters, as well as a network table 1104, an access table 1106, and one or more package tables 1108.”) as known types of information in the art. 

Simpson discloses identifying all analogous data objects or sets of data objects within the first and second pluralities as target analogues, as explained above. Simpson does not explicitly disclose doing the aforementioned except when an analogous data object or set of data objects contains data related to usage history of a medical device, drug dosage settings, or data that is part of a code table. Naganathan discloses synchronizing two databases while excluding a given data type in the context of database upgrade management. Naganathan differs from the claim in that it concerns updates such as personal and non-personal updates, such as for phones (Col. 6, Lines 31-52). Such differences were already known and one of ordinary skill in the art before the effective filing date of the claimed invention would have had the technical ability to substitute the differences as claimed, and the result of the substitution would have been predictable.
In summary, Simpson discloses identifying analogous data objects when synchronizing databases, Naganathan discloses synchronizing databases while excluding certain data types, Roberts discloses the particular data types of “usage history of a medical device,” “drug dosage settings,” and “data that is part of a code table.” 
	
Claim 8:
Simpson in view of Birtwhistle further in view of Naganathan further in view of Roberts discloses the method of claim 6, as discussed above. 
Simpson further discloses:
notifying the synchronization application when changed data objects from the second database comprise information related to medical device security certificates, authentication certificates, medical device usage history, and/or manual override history.
[0117]:  "the infusion devices transmit messages containing pump status information on a periodic basis to the hub. Alternatively, the packets can be transmitted based on…event occurrences." wherein the broadest reasonable interpretation of "event occurrence" includes "changed data objects". [0193]:  "the status of the infusion and flow rate history can be viewed"; [0258]:  "Infusion order creation 504 includes...overrides 568."; [0443]:  "The alarm/alert condition may also be recorded in the pump's event history."; [0567]:  "The first central server 109 then generates a digital certificate for the medical device 120 at block 6604."; [0572]:  "The medical device 120 uses the first central server's digital certificate to authenticate the first central server 109 at block 6714.";
	
Claim 11:
Simpson in view of Birtwhistle further in view of Naganathan further in view of Roberts discloses the method of claim 6, as discussed above. 
Simpson further discloses:
the notification is generated by a dependency function comprising at least one of SqlDependency and SqlCacheDependency.
SqlDependency and SqlCacheDependency are simply intended use and do not serve to limit the claim. [0117]:  "the infusion devices transmit messages containing pump status information on a periodic basis to the hub. Alternatively, the packets can be transmitted based on…event occurrences." and [0118]:  "the pump information is not forwarded unless the data received from the medical device has changed."

Claim 12:
Simpson discloses:
a first database comprising a first plurality of data objects and a second database comprising a second plurality of data objects, wherein the first and second pluralities contain one or more analogues of data objects and the second database is a replica of the first database; and
 [0107]:  "Typically, the data resident in the first central computer or server 109 is an intersection with the data resident in the second central computer or server 108a." and [0108]:  "a portion or all of the subset located at the 109 also exists at the second central computer 108a..."
a single synchronization application configured to receive notifications from both the first database and the second database 
As in [0124]-[0126] and discussed further in subsequent paragraphs, both computers/databases use “DatabaseRefreshListener” which is a bidirectional communication channel between the two computers/databases for the purpose of maintaining synchronization, acting as the synchronization application.
and to receive notifications when a data object or set of data objects from the first or second database changes in value wherein a notification identifies 
[0117]:  "the infusion devices transmit messages containing pump status information on a periodic basis to the hub. Alternatively, the packets can be transmitted based on…event occurrences." wherein the broadest reasonable interpretation of "event occurrence" includes "changes in value". [0118]:  "the pump information is not forwarded unless the data received from the medical device has changed." As disclosed in [0116], the hub subsystem includes one or more hubs for transmitting data (notify) to the first central computer subsystem, which provides the synchronization application as in [0124] and [0125], allowing for the synchronization of both the first and second databases. Additionally, [0126] discloses identifying updated data objects via [0128] also discloses identifying “the type of data being transferred” which corresponds to the “XXX” of “RefreshXXX.”
wherein the first database is updated by one or more external interfaces via an interface application, and the second database is configured to update and be updated by a plurality of medical devices via a medical device application.
[0106]:  "The second central server 108a also has various interfaces, such as:  an ADT interface, a billing interface, a discrete results interface, a documents results interface, a formulary interface, a pharmacy orders interface, a Point of Care medication management interface and an inventory interface." And [0107]:  "the first central server 109 has software loaded and configured for sending and receiving data to and from multiple hubs 107, multiple digital assistants or user interfaces 118, and with the second central server 108a." where the "hubs" receive data from the medical devices, as on [0116]:  "The hub subsystem preferably includes components such as one or more hubs 107 for receiving data from the medical devices 120..."; [0168]:  "The script can be automatically downloaded from the server 108a or 109 to the digital assistant 118, or to the medical device 120..." Thus, both first and second central computers/servers/databases communicate with interfaces and medical devices.

	Simpson does not further disclose:
a notification identifies an origination database, one or more destination databases, and updated data objects or set of updated data objects;
coded instructions of the synchronization application containing rules and conditions for identifying and updating target analogues within the one or more destination databases based on destination database values and data object type values; and
wherein the synchronization application is configured to identify all analogues of data objects within the second database as target analogues of changed values originating from the first database except when an analogous data object or set of data4Application No. 16/021,466Amendment Dated March 25, 2021Reply to Office Action of September 25, 2020 objects contains data related to usage history of a medical device or data that is part of a code table, to identify all analogues of data objects or sets of data objects within the first database as target analogues of changed values originating from the second database except when an analogous data object or set of data objects contains data related to drug dosage settings or data that is part of a code table, and to update target analogues in the destination databases that meet the rules and conditions.
	
Birtwhistle discloses:
 a notification identifies an origination database, one or more destination databases, and updated data objects or set of updated data objects; 
Figures 11A and 11B; [0010]:  "Each first medical record has a counter value associated thereto." and "Each second medical record has a timestamp associated thereto."; [0051]:  "The first database...can maintain a last timestamp indicative of a last medical record that was most recently received..." and [0053]:  "The second database...can maintain a last counter value indicative of a last medical record that was received..."; [0075]:  "the personal computing device 1110 can provide the last timestamp...to the data server 1130 and the data server 1130 can provide the last 1110." and "the data server 1130 can transmit all medical records having a timestamp that is subsequent to" the maintained last timestamp and "the personal computing device 1110 can transmit all records having a counter value that are greater" than the maintained last counter value. Wherein the communication of a "counter value" indicates "origination database" being "first database" and "destination database" being "second database", and the "updated data objects" being all data with a greater counter value than that of the "last medical record that was received" by the "destination database" i.e. "second database." Similarly, the communication of a "timestamp" indicates "origination database" being "second database" and "destination database" being "first database", and the "updated data objects" being all data with a greater timestamp value than that of the "last medical record that was received" by the "destination database" i.e. "first database."
coded instructions of the synchronization application containing rules and conditions for identifying and updating target analogues within the one or more destination databases based on destination database values and data object type values; and 
See citations from previous claim limitation. Where "destination database values" simply are indicators of which database is the destination database and "data object type values" are indicators of which data object types to be updated. As for the above excerpts, the communication of a "counter value" indicates "origination database" being "first database" and "destination database" being "second database", and the "updated data objects" being all data with a greater counter value than that of the "last medical record that was received" by the "destination database" i.e. "second database." Similarly, the communication of a "timestamp" indicates "origination database" being "second database" and "destination database" being "first database", and the "updated data objects" being all data with a greater timestamp value than that of the "last medical record that was received" by the "destination database" i.e. "first database." Therefore, the maintained "counter value" and "timestamp" serve as "destination database values." Additionally, the "counter value" and "timestamp" for each medical record serve as "data object type values" by distinguishing a synchronized record from an unsynchronized record.
wherein the synchronization application is configured to…update target analogues in the destination databases that meet the rules and conditions. 
Figures 11A and 11B; [0052]:  "For each medical record, the first [or second] database synchronization module 414 [or 434] can determine whether the received medical record is new or a modification of a previously stored medical record." wherein "previously stored medical record" equates to "target analogues"; [0075]:  "In response to the receiving the last timestamp value, the data server 1130 can transmit all medical records having a timestamp that is subsequent to TS02, e.g., medical records 1154-B and 1158-B, to the personal computing device 1110. Similarly, the personal computing device 1110 can transmit all records having a counter value (version) that are greater than B, e.g., medical records 1152-A and 1160-A, to the data server 1130." encompasses synchronizing based on "rules and conditions."
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Simpson with a notification Birtwhistle. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Simpson in order to establish "consistency between the first database 412 and the second database 432." (Birtwhistle:  [0039]) and to solve the issue that one database "may not have knowledge of what medical records were recently added to or modified on the other device." (Birtwhistle:  [0040]) where one of ordinary skill in the art would understand “medical records” to be data and could be any other form of data.

Naganathan discloses:
wherein the synchronization application is configured to identify all analogues of data objects within the second database as target analogues of changed values originating from the first database except when an analogous data object or set of data4Application No. 16/021,466Amendment Dated March 25, 2021Reply to Office Action of September 25, 2020 objects contains data related to usage history of a medical device or data that is part of a code table, to identify all analogues of data objects or sets of data objects within the first database as target analogues of changed values originating from the second database except when an analogous data object or set of data objects contains data related to drug dosage settings or data that is part of a code table…
Col. 6, Lines 26-31:  "The upgrade system manager 24 can examine the type of the data and determine whether to provide the update of the upgrade database 22 20 through an exception path. …some updates to the upgrade database 22 may not be provided to the legacy database 20." and Col. 14, Lines 25-26:  "the upgrade database 120 and the legacy database 104 are synchronized for all data except the given data type..."
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Simpson with “identify all analogues of data objects within the second database as target analogues of changed values originating from the first database except when an analogous data object or set of data4Application No. 16/021,466Amendment Dated March 25, 2021Reply to Office Action of September 25, 2020 objects contains data related to usage history of a medical device or data that is part of a code table, to identify all analogues of data objects or sets of data objects within the first database as target analogues of changed values originating from the second database except when an analogous data object or set of data objects contains data related to drug dosage settings or data that is part of a code table” as disclosed by Naganathan. 
Naganathan specifically discloses not synchronizing "personal updates" while synchronizing "non-personal updates, such as system or administrator level updates" (Col. 6, Lines 31-36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one piece of data for another, such as "personal updates" for “usage history of a medical device or data that is part of a code table” or “drug dosage settings or data that is part of a code table.” The disclosure of Roberts sets forth 
“usage history of a medical device” ([0276]-[0278]:  “The medical device history report 5800 includes a medical device label 5802, date and time information 5804, class information 5806, trigger information 5808, message information 5810, location information 5812, and drug information 5814
“drug dosage settings” ([0158]:  “The drug table includes metadata related to a drug identifier, a drug dame, and a drug concentration.” and [0276]-[0278]:  where “drug information” could reasonably include “drug dosage settings”), 
and “data that is part of a code table” ([0153]-[0159]:  “The identity schema 1100 includes a main table 102 including a variety of global parameters, as well as a network table 1104, an access table 1106, and one or more package tables 1108.”) as known types of information in the art. 

Simpson discloses identifying all analogous data objects or sets of data objects within the first and second pluralities as target analogues, as explained above. Simpson does not explicitly disclose doing the aforementioned except when an analogous data object or set of data objects contains data related to usage history of a medical device, drug dosage settings, or data that is part of a code table. Naganathan discloses synchronizing two databases while excluding a given data type in the context of database upgrade management. Naganathan differs from the claim in that it concerns updates such as personal and non-personal updates, such as for phones (Col. 6, Lines 31-52). Such differences were already known and one of ordinary skill in the art before the effective filing date of the claimed invention would have had the technical ability to substitute the differences as claimed, and the result of the substitution would have been predictable.
In summary, Simpson discloses identifying analogous data objects when synchronizing databases, Naganathan discloses synchronizing databases while excluding certain data types, and Roberts discloses the particular data types of “usage history of a medical device,” “drug dosage settings,” and “data that is part of a code table.” 

Claim 13:
Simpson in view of Birtwhistle further in view of Naganathan further in view of Roberts discloses the system of claim 12, as discussed above.
	Simpson further discloses:
the data object or set of data objects comprise information related to medical device security certificates, authentication certificates, medical device usage history, drug dosage settings, and/or manual override history.
 [0193]:  "the status of the infusion and flow rate history can be viewed"; [0258]:  "Infusion order creation 504 includes...overrides 568."; Page 39, [0443]:  "The alarm/alert condition may also be recorded in the pump's event history."; [0567]:  "The first central server 109 then generates a digital certificate for the medical device 120 at block 6604."; [0572]:  "The medical device 120 uses the first central server's digital certificate to authenticate the first central server 109 at block 6714.";

Claim 14:
Simpson in view of Birtwhistle further in view of Naganathan further in view of Roberts discloses the system of claim 12, as discussed above.
	Simpson further discloses:
the notifications are generated by a dependency function comprising at least one of SqlDependeney and SqICacheDependeney.
SqlDependency and SqlCacheDependency are simply intended use and do not serve to limit the claim. [0117]:  "the infusion devices transmit messages [0118]:  "the pump information is not forwarded unless the data received from the medical device has changed."
		
Claim 17:
Simpson in view of Birtwhistle further in view of Naganathan further in view of Roberts discloses the system of claim 12, as discussed above.
	Simpson further discloses:
the first database is further configured to update and be updated by the medical device application in a limited number of programmed priority events.
[0106]:  "second central server 108a also has various interfaces…"; [0100]:  "The first central computer 109 is securely connected to the second computer 108a, and the medical devices 120 and user interfaces 118 do not communicate directly with the second central computer 108a."; and [0168]:  "The script can be automatically downloaded from the server 108a…to the medical device 120…" The above excerpts demonstrate the infrequent but occasional nature of communication between second computer 108a and the medical devices 120.
	
Claim 19:
Simpson in view of Birtwhistle further in view of Naganathan further in view of Roberts discloses the system of claim 12, as discussed above.
Simpson further discloses:
the rules and condition comprises updating target analogues in the first database when the data object or set of data objects in the second database is changed by the medical device application, wherein the data object or set of data objects in the second database comprises at least one of device usage history, override settings, and authentication certificates.
[0117]:  "the infusion devices transmit messages containing pump status information on a periodic basis to the hub. Alternatively, the packets can be transmitted based on…event occurrences." wherein the broadest reasonable interpretation of "event occurrence" includes changed data objects. [0193]:  "the status of the infusion and flow rate history can be viewed"; [0258]:  "Infusion order creation 504 includes...overrides 568."; [0443]:  "The alarm/alert condition may also be recorded in the pump's event history."; [0567]:  "The first central server 109 then generates a digital certificate for the medical device 120 at block 6604."; [0572]:  "The medical device 120 uses the first central server's digital certificate to authenticate the first central server 109 at block 6714."
	
Claim 20:
Simpson in view of Birtwhistle further in view of Naganathan further in view of Roberts discloses the system of claim 12, as discussed above.
	Simpson
updating target analogues in the second database when the data object or set of data objects in the first database is changed by the interface application, wherein the data object or set of data objects in the first database comprises at least one of dosing limitations, device parameters, patient parameters, drug concentrations, fluid procedure settings, and drug-specific advisories.
[0117]:  "the infusion devices transmit messages containing pump status information on a periodic basis to the hub. Alternatively, the packets can be transmitted based on…event occurrences." wherein the broadest reasonable interpretation of "event occurrence" includes changed data objects. [0319]:  "Infusion order modifications often lead to documentation 1012 and messaging 520." and "modifications 514 are...accessible from...the patient care system 100" which includes second central server 108a as in Figure 1 and [0320]:  "Modifications 514 include modifying the duration 1002a, modifying the flow rate 1002b, using a new infusion site 1002c, identifying reasons for modifications 1002d, identifying the volume of an infusion bag 1002e, and processing stop orders 1002f."

Response to Arguments
Regarding 101, applicant’s amendments to the claims are sufficient, and the 101 rejection has been withdrawn. Specifically, the inclusion of a synchronization application, further defining the “analogues” to be identified, and the inclusion of updating and being updated by medical devices (as is also discussed in the background, representing a technological improvement) makes the claim recite significantly more than any recited abstract idea.

Regarding 103, claims 6-8, 11-15, 17, and 19-20 are now rejected under 35 U.S.C. 103 as being unpatentable over Simpson, in view of Birtwhistle, further in view of Naganathan, further in view of Roberts, as discussed above. 
Applicant initially argues the databases of Simpson are not replicas, as required by the amended claims. The examiner respectfully disagrees. As indicated in [0108], "a portion or all of the subset located at the database at the first central computer 109 also exists at the second central computer 108a..." meaning that either a subset or the entirety of each database can be replicated. Applicant further argues that the claimed amendments “enhance performance by directing traffic load to one or the other of the databases while retaining flexibility by providing that either database may be accessed by the medical devices.” It is noted that these features upon which applicant relies are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that neither Simpson nor Birtwhistle provide a single synchronization application which receives notification from both databases. The examiner respectfully disagrees. As indicated above in the corresponding claims, Simpson discloses this limitation in [0124]-[0126] and is discussed further in subsequent paragraphs. As in [0124]-[0126], both computers/databases use “DatabaseRefreshListener” which is a bidirectional communication channel between the two computers/databases for the purpose of maintaining synchronization, acting as the synchronization application.
Applicant further argues that the combination of Naganathan and Roberts is incorrect because of the assumption that one can simply “make exceptions for personalized information  discloses identifying analogous data objects when synchronizing databases, Naganathan discloses synchronizing databases while excluding certain data types, and Roberts discloses the particular data types of “usage history of a medical device,” “drug dosage settings,” and “data that is part of a code table.” 
Applicant finally argues claims 12 is allowable for its similarity to claim 6, and that the remaining claims are allowable for their dependence on either claim 6 or claim 12. The examiner respectfully disagrees, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.S./Examiner, Art Unit 3626           

/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626